Citation Nr: 1743370	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-46 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative arthritis of the left knee.

2.  Entitlement to a separate compensable rating for instability of the right knee.


REPRESENTATION

Veteran represented by:	J. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1988.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a June 2012 rating decision issued by the VARO in Atlanta, Georgia.  Jurisdiction lies with the RO in Atlanta, Georgia.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A transcript of the hearing is of record.

This Board previously remanded these issues to the Agency of Original Jurisdiction (AOJ) in April 2015 for additional development.  The case has now returned to the Board for additional appellate action.

As an initial matter, in an August 28, 2017 letter the Veteran indicated that it was his belief he could not be evaluated separately for instability due to the evaluation of his right knee disability under Diagnostic Code (DC) 5055; however, the Board notes that DC 5055 does not contemplate instability, and the law provides for separate ratings under DCs 5055 and 5257.  38 C.F.R. §§ 4.14, 4.71(a) (2016).  The Board's April 2015 decision separated the issue of right knee instability from the remainder of the Veteran's right knee disability and remanded it for further development.  Accordingly, that issue is properly before the Board.

The Veteran's letter also indicated that the condition of his partially-replaced right knee had worsened since his last knee examination.  The Board's April 2015 decision found that the Veteran was entitled to a 100 percent rating from August 5, 2009 to May 31, 2010, for status post partial knee replacement of the right knee and a 30 percent rating, but not higher, from June 1, 2010.  The Veteran did not appeal that decision and, therefore, it is final.  38 U.S.C.A. § 7104(b) (West 2014).  If the Veteran believes the condition of his status post partial knee replacement entitles him to an evaluation greater than 30 percent, he will need to file a new claim for an increased rating.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left knee degenerative arthritis manifested noncompensable limitation of motion with painful motion.

2.  The preponderance of the evidence indicates that the Veteran's right knee did not manifest recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for degenerative arthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5003, 5010.

2.  The criteria for a separate disability rating for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that there has been substantial compliance with the terms of the April 2015 remand.  The AOJ obtained and associated with the claims file all available records identified by the Veteran pertaining to treatment for his knees at private facilities.  Additionally, the Veteran was afforded a VA examination in June 2016, which addressed the nature and severity of his degenerative arthritis of the left knee and any instability present in his service-connected right knee, and included all indicated tests.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II.  Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when determining disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
III.  Degenerative Arthritis of the Left Knee 

The Veteran's degenerative arthritis of the left knee has been rated as noncompensable under DC 5003-5260.  For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran originally filed his claim for "left knee pain" in October 2010.  The Veteran indicated that he began experiencing left knee pain due to the effect of his right knee disability.  He stated that he is required to put a greater amount of his weight on his left knee to compensate for his right knee disability, and as a result has been unable to perform activities he enjoyed in the past, such as running, due to pain.  The Veteran was service connected for degenerative arthritis of the left knee in a June 2012 rating decision, and assigned an initial noncompensable rating.  However, the record reflects that he experiences functional loss due to painful motion as a result of his left knee disability, and is therefore entitled to a compensable rating.
A March 2011 VA contract examination indicated that the Veteran experienced flare-ups of his left knee disability once per month, with each lasting about three days.  During the flare-ups, he claimed to experience swelling, giving way, tenderness, pain, and buckling.  He stated that his symptoms resulted in difficulty walking due to pain.  A letter from the Veteran's chiropractor, received in March 2011, stated that the Veteran's left knee pain, in conjunction with his right knee disability and other associated disabilities, affected his ability to perform the activities of running, walking, and other sports.  A private examination, received March 2013, indicated that the Veteran's left knee exhibited crepitance to range of motion, tenderness at the joint line, and pain with range of motion.  A November 2013 VA contract examination indicated that the Veteran experienced difficulty going up and down stairs or standing for a long period of time during a flare-up of his left knee disability.  The November 2013 examination further indicated that the Veteran experienced a meniscal tear, frequent episodes of joint "locking," and frequent episodes of joint pain in both knees.  A June 2016 VA examination indicated full range of motion of the left knee, without evidence of pain on motion.  

The Veteran also testified at his November 2014 hearing that he experienced periodic left knee pain, with tenderness along the inside of his knee, and that it sometimes "buckled" on him.  He further testified that he experienced flare-ups every two weeks to a month and that his activity was limited due to pain in his knees.  

The Board finds that the Veteran is entitled to an initial compensable rating for his degenerative arthritis of the left knee, as the record indicates that he experienced functional loss due to pain on movement during the entire period on appeal.  Although he did not exhibit a limitation of motion or pain on motion at every examination related to his left knee, the entirety of the medical evidence of record and the Veteran's competent and credible lay testimony indicate that he frequently experienced pain on motion due to the degenerative arthritis of his left knee.  The record further indicates that his left knee disability inhibits his ability to perform normal working movements.  Accordingly, a 10 percent rating, but not greater is warranted, as the Veteran experiences pain resulting in functional limitation but otherwise has a full range of motion of his left knee.
IV.  Right Knee Instability

The Veteran claims that he is entitled to a separate compensable rating for instability of his right knee.  However, the medical evidence of record does not indicate that recurrent subluxation or lateral instability was present during the period on appeal.

Two separate disability ratings are permitted under each Diagnostic Code when the symptomatology and manifestations compensated under each Diagnostic Code are not duplicative or overlapping. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (because none of the symptomatology for appellant's three conditions in question was overlapping or duplicative, the appellant was entitled to separate disability ratings for each condition).  The Board notes that the Secretary has repeatedly conceded before the Court of Appeals for Veterans Claims that the law provides for separate ratings under Diagnostic Codes 5055 and 5257.  Diagnostic Code 5257 provides for a 10 percent rating for recurrent subluxation or lateral instability of the knee that is slight, a 20 percent rating if it is moderate, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.  

The Board acknowledges the Veteran's lay statements that he has instability; however, the Board notes that VA contract examinations in January 2010, March 2011, November 2013, and June 2016 found no indication of subluxation, and the VA contract examinations in March 2011, November 2013, and June 2016 specifically determined that he did not have instability in his right knee after conducting the appropriate testing.  Additionally, private medical records do not indicate the presence of instability or subluxation based upon objective testing. 

The Board also acknowledges that words "lateral instability" or "recurrent subluxation" are specific medical terms, as used in VA regulations and the rating criteria.  After weighing the Veteran's lay statements and the conclusions reached by the VA contract examiners and the other medical evidence in the record, the Board concludes that the VA contracted and private medical professional's conclusions have greater probative value due to their expertise, training, education, proper support and rationale, and a thorough review of the Veteran's pertinent medical history.  Thus, the Board finds that the Veteran's right knee symptoms have not included impairment of the knee due to recurrent subluxation or lateral instability for any time on appeal.


ORDER

Entitlement to an initial rating of 10 percent, but no greater, for degenerative arthritis of the left knee is granted.

Entitlement to a separate compensable rating for instability of the right knee is denied.



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


